Citation Nr: 1813781	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-47 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) with psychotic features.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1959 to April 1962.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a June 2014 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues have been recharacterized to comport with the evidence of record.  The issue of entitlement to service connection for PTSD has been recharacterized as service connection for a psychiatric disorder, to include PTSD and major depressive disorder with psychotic features, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence of record does not establish a link between the Veteran's current symptoms of PTSD and an in-service stressor.  

2.  The Veteran's major depressive disorder with psychotic features is etiologically related to his period of active duty.

3.  The Veteran's varicose vein disorder is etiologically related to his period of active duty.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for major depressive disorder with psychotic features have been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).

3.  The criteria for service connection for varicose veins have been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  A standard December 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran's service treatment and personnel records and post-service treatment records have been obtained.  The Veteran was also provided VA medical examination.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


II.  Service Connection 

A.  Governing Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The requirements for establishing service connection for PTSD are more specific than those for establishing service connection for other psychiatric disabilities.  To establish service connection for PTSD, the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).

B.  Acquired Psychiatric Disorder, to include PTSD and Major Depressive Disorder with Psychotic Features

The Veteran contends entitlement to service connection for PTSD.  The record reflects a diagnosis of PTSD; however, it does not specify that the diagnosis of PTSD is related to active service.  The Veteran's mental health treatment notes suggest his PTSD symptoms stem from the trauma of his mother's death.  See Medical Treatment Record - Non-Government Facility January 2014 p.22.  Treatment records specifically noted that the Veteran suffered from PTSD symptoms resulting from his mother's death that included intrusive memories, flashbacks, and psychological distress.  See Medical Treatment Record - Non-Government Facility January 2014.  
  
The evidence of record does not establish a link from the Veteran's PTSD symptoms to his active service.  The Veteran's service treatment records do not contain a diagnosis of PTSD during service; however, they do reflect a diagnosis of immaturity with symptomatic habit reaction and enuresis.  The Veteran was not a combat veteran and he does not allege any in-service stressor related to fear of hostile military or terrorist activity.  Therefore, the Veteran's stressor requires credible supporting evidence and cannot be established by lay testimony alone.  See 38 C.F.R. § 3.304(f)(2)(3).  According to the Veteran he had a close call with an "errant missile" in White Sands, New Mexico which is the basis of his PTSD claim.  However, the Veteran has not provided sufficient evidence to corroborate his stressor despite requests for additional information sent on December 2013 and February 2014.  

Therefore, the Board finds the evidence is insufficient to warrant service connection for PTSD.  However, the Board notes that while the regulations require corroboration of an in-service stressor to establish service connection for PTSD, the regulations do not require corroboration to establish service connection for other psychiatric diagnoses.  

The record clearly establishes that the Veteran has a current diagnosis of major depressive disorder with psychotic features (MDD).  As previously noted, the Veteran's service treatment records note immaturity with symptomatic habit reaction and enuresis.  According to the Veteran he has suffered from depressive symptoms since serving in the Army and started mental health treatment in 1978.  The Veteran reported continued symptoms of anxiety, paranoia and nervousness and was involuntarily committed in 2012.  At the June 2014 VA examination, the examiner found that it is at least as likely as not that the Veteran's current mental disorder of MDD with psychotic features is related to his diagnosis during active service.  The Board therefore concludes that a grant of service connection for a major depressive disorder with psychotic features is warranted.  

C.  Varicose Veins

The medical evidence establishes that the Veteran has a diagnosis of varicose veins.  The Veteran's service treatment records reflect a diagnosis of varicose veins in his left lower extremity, which required treatment involving the stripping of his left greater saphenous vein during active service.  The Veteran's separation examination also noted varicose veins with leg cramping.  

The Veteran's post-service treatment records show treatment for varicose veins, as well as continued problems with swelling and cramping in his legs.  Additionally, the Veteran provided a statement reporting continuous problems with varicose veins since his time in service.  The Board finds the Veteran is competent and credible to establish the presence of varicose veins.  See Barr v Nicholson, 21 Vet. App. 303 (2007).  

The Veteran underwent a VA examination in May 2014.  The VA examiner opined that the Veteran's varicose veins were not related to active duty and were more likely due to other intervening considerations.  The Board does not give this opinion any probative weight.  The Veteran is competent and credible to report that his varicose veins have continued since service and the Board considers reliance on the lay evidence of record appropriate.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the evidence establishes an in-service occurrence of varicose veins that has continued since the Veteran's time of service, the Board finds that service connection for varicose veins is warranted.  


ORDER

Entitlement to service connection for varicose veins is granted.  

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive disorder with psychotic features is granted.  




______________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


